PER CURIAM.
Donald J. Metzgar appeals his judgment and sentence for uttering a forged instrument. He contends that his guilty plea was involuntary due to his mental incompetence. We dismiss this appeal.
The record on appeal does not contain a motion to withdraw the plea. “A motion to withdraw a guilty plea is a prerequisite to a direct appeal challenging the plea’s vol-untariness.” Smith v. State, 466 So.2d 1224 (Fla. 2d DCA 1985). Therefore, the issue of whether Metzgar’s plea was voluntary cannot be reviewed on direct appeal. See Robinson v. State, 659 So.2d 472 (Fla. 2d DCA 1995).
Accordingly, we dismiss this appeal without prejudice so that Metzgar may file the appropriate motion in the trial court.
WHATLEY, A.C.J., and CASANUEVA and DAVIS, JJ., Concur.